             Case 3:20-cv-07000-WHA Document 79-3 Filed 06/30/21 Page 1 of 2



From: Elliot Conn <elliot@connlawpc.com>
Sent: Thursday, June 24, 2021 1:20 PM
To: Priscilla Szeto <priscilla.szeto@nelsonmullins.com>; christian@osclegal.com
Cc: Jahmy Graham <jahmy.graham@nelsonmullins.com>; Crispin Collins
<crispin.collins@nelsonmullins.com>; Sindy Fleeger <sindy.fleeger@nelsonmullins.com>
Subject: RE: Stanfield v. Tawkify - Production of Calendly Communications and/or Documents

Priscilla,
             Here you go.

-Elliot

Elliot J. Conn
Conn Law, PC
354 Pine St., 5th Floor
San Francisco, CA 94104
Main: (415) 417-2780
Cell: (949) 637-4953
elliot@connlawpc.com
This email may contain information that is confidential or attorney-client privileged and may constitute
inside information. The contents of this email are intended only for the recipient(s) listed above. If you
are not the intended recipient, you are directed not to read, disclose, distribute or otherwise use this
transmission. If you have received this email in error, please notify the sender immediately and delete the
transmission. Delivery of this message is not intended to waive any applicable privileges.

From: Priscilla Szeto <priscilla.szeto@nelsonmullins.com>
Sent: Wednesday, June 23, 2021 4:55 PM
To: christian@osclegal.com; Elliot Conn <elliot@connlawpc.com>
Cc: Jahmy Graham <jahmy.graham@nelsonmullins.com>; Crispin Collins
<crispin.collins@nelsonmullins.com>; Sindy Fleeger <sindy.fleeger@nelsonmullins.com>
Subject: Stanfield v. Tawkify - Production of Calendly Communications and/or Documents

Christian and Elliot:

Plaintiff Jeremy Stanfield’s initial and supplemental production of documents to date do not include the
confirmation email(s) and/or text message(s) Mr. Stanfield received from or through Calendly upon
scheduling his initial call with a Tawkify Member Services representative. Such a confirmation was sent
to Mr. Stanfield through Calendly. This information is responsive to Tawkify’s RFP No. 10.

Please produce all documents, including all email and text message communications relating to any and
all phone calls and/or meetings scheduled between Plaintiff and Tawkify on, through, or from Calendly
by close of business tomorrow, June 24, 2021.

Regards,
Priscilla
        Case 3:20-cv-07000-WHA Document 79-3 Filed 06/30/21 Page 2 of 2




PRISCILLA SZETO ASSOCIATE
priscilla.szeto@nelsonmullins.com
PACIFIC GATEWAY | SUITE 900
19191 SOUTH VERMONT
AVENUE | TORRANCE, CA 90502
T 424.221.7411 F 424.221.7499
NELSONMULLINS.COM            VCARD VIEW BIO


Confidentiality Notice
This message is intended exclusively for the individual or entity to which it is addressed. This
communication may contain information that is proprietary, privileged, confidential or otherwise legally
exempt from disclosure. If you are not the named addressee, you are not authorized to read, print,
retain, copy or disseminate this message or any part of it. If you have received this message in error,
please notify the sender immediately either by phone (800-237-2000) or reply to this e-mail and delete
all copies of this message.
